     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.80 Page 1 of 20



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MEL MARIN,                                         Case No.: 21-CV-1453 JLS (DEB)
12                                     Plaintiff,
                                                        ORDER (1) GRANTING
13   v.                                                 PLAINTIFF’S MOTION TO
                                                        PROCEED IN FORMA PAUPERIS;
14   CONSTANCE CARROLL; CARLOS O.
                                                        (2) SCREENING AND DISMISSING
     TURNER CORTEZ; CRAIG MILGRIM;
15                                                      PLAINTIFF’S COMPLAINT
     MARY GRAHAM; GEYSIL ARROYO;
                                                        PURSUANT TO 28 U.S.C.
16   MARIA NIETO SENOUR; BERNIE
                                                        § 1915(e)(2); AND (3) DENYING
     RHINERSON; MARSHA GABLE;
17                                                      WITHOUT PREJUDICE
     LINDA WOODS; CHERYL BARNARD;
                                                        PLAINTIFF’S MOTION FOR
18   WESLEY LUNDBURG; PAMELA
                                                        TEMPORARY RESTRAINING
     LUSTER; HENRY GEN; ANDREW
19                                                      ORDER AND PRELIMINARY
     LOWE; and BURAK CEBECIOGLU, in
                                                        INJUNCTION
20   their official and personal capacities; and
     SAN DIEGO COMMUNITY COLLEGE
21                                                      (ECF Nos. 1–3)
     DISTRICT,
22                                  Defendants.
23
24
25         Presently before the Court are Plaintiff Mel Marin’s Complaint (“Compl.,” ECF No.
26   1); Motion to Proceed in Forma Pauperis (“IFP Mot.,” ECF No. 2); and Motion for
27   Temporary Restraining Order and Preliminary Injunction (“TRO Mot.,” ECF No. 3).
28   Having carefully considered Plaintiff’s filings and the applicable law, the Court GRANTS

                                                    1
                                                                             21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.81 Page 2 of 20



 1   Plaintiff’s IFP Motion, DISMISSES Plaintiff’s Complaint WITH LEAVE TO AMEND,
 2   and DENIES WITHOUT PREJUDICE Plaintiff’s TRO Motion.
 3                                  IN FORMA PAUPERIS MOTION
 4           All parties instituting any civil action, suit, or proceeding in a district court of the
 5   United States, except an application for writ of habeas corpus, must pay a filing fee of
 6   $402. 1 See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
 7   prepay the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
 8   pursuant to 28 U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir.
 9   2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Although the statute does
10   not specify the qualifications for proceeding IFP, the plaintiff’s affidavit must allege
11   poverty with some particularity. Escobeda v. Applebees, 787 F.3d 1226, 1234 (2015).
12   Granting a plaintiff leave to proceed IFP may be proper, for example, when the affidavit
13   demonstrates that paying court costs will result in a plaintiff’s inability to afford the
14   “necessities of life.” Id. The affidavit, however, need not demonstrate that the plaintiff is
15   destitute. Id.
16           Here, Plaintiff’s IFP Motion establishes that he has an income of “about $750 a
17   month in the nature of a pension based on prior military duty.” IFP Mot. at 2; see also
18   Affirmation in Support of Motion to Proceed In Forma Pauperis (“Affidavit,” ECF No. 2)
19   at 6.    Plaintiff reports having $165.00 in cash and owning a motor vehicle worth
20   approximately $600. See IFP Mot. at 2–3. Plaintiff further indicates that he has two
21   checking accounts and a savings account, although he does not provide balance information
22   for those accounts. See id. at 2. Plaintiff’s monthly expenses of $895.00 exceed his
23   monthly income. See id. at 4–5. The Court therefore concludes that Plaintiff adequately
24   ///
25
26
     1
        In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52.
27   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
28   (eff. Dec. 1, 2020)). The additional $52 administrative fee does not apply to persons granted leave to
     proceed in forma pauperis. Id.

                                                         2
                                                                                           21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.82 Page 3 of 20



 1   has demonstrated that paying the $402 filing fee would result in his inability to afford the
 2   necessities of life. Accordingly, the Court GRANTS Plaintiff’s IFP Motion.
 3                    SCREENING PURSUANT TO 28 U.S.C. § 1915(e)(2)
 4   I.    Standard of Review
 5         Because Plaintiff is proceeding IFP, his Complaint requires a pre-answer screening
 6   pursuant to 28 U.S.C. § 1915(e)(2). See, e.g., Calhoun v. Stahl, 254 F.3d 845, 845 (9th
 7   Cir. 2002) (per curiam) (holding 28 U.S.C. § 1915(e)(2) screening applies to non-prisoners
 8   proceeding IFP); see also Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc)
 9   (discussing 28 U.S.C. § 1915(e)(2)). Under this statute, the Court sua sponte must dismiss
10   a complaint, or any portion of it, that is frivolous, malicious, fails to state a claim, or seeks
11   damages from defendants who are immune. See Lopez, 203 F.3d at 1126–27. “The
12   purpose of [screening] is ‘to ensure that the targets of frivolous or malicious suits need not
13   bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir.
14   2014) (citations omitted).
15         “The standard for determining whether a plaintiff has failed to state a claim upon
16   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
17   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
18   1108, 1112 (9th Cir. 2012). Rule 12(b)(6) requires a complaint “contain sufficient factual
19   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
20   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at
21   1121. Detailed factual allegations are not required, but “[t]hreadbare recitals of the
22   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
23   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
24   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
25   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
26   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
27   standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
28   ///

                                                     3
                                                                                   21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.83 Page 4 of 20



 1         Further, “[w]hile factual allegations are accepted as true, legal conclusions are not.”
 2   Hoagland v. Astrue, No. 1:12-cv-00973-SMS, 2012 WL 2521753, at *3 (E.D. Cal. June
 3   28, 2012) (citing Iqbal, 556 U.S. at 678). Courts cannot accept legal conclusions set forth
 4   in a complaint if the plaintiff has not supported his contentions with facts. Id. (citing Iqbal,
 5   556 U.S. at 679).
 6         “Generally, district courts may not consider material outside the pleadings when
 7   assessing the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil
 8   Procedure.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018)
 9   (citing Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001)). “There are two
10   exceptions to this rule: the incorporation-by-reference doctrine, and judicial notice
11   under Federal Rule of Evidence 201.” Id.
12         Pursuant to Federal Rule of Evidence 201(b), “[t]he court may judicially notice a
13   fact that is not subject to reasonable dispute because it: (1) is generally known within the
14   trial court’s territorial jurisdiction; or (2) can be accurately and readily determined from
15   sources whose accuracy cannot reasonably be questioned.” “Accordingly, ‘[a] court may
16   take judicial notice of matters of public record without converting a motion to dismiss into
17   a motion for summary judgment.’” Khoja, 899 F.3d at 999 (quoting Lee, 250 F.3d at 689).
18   “But a court cannot take judicial notice of disputed facts contained in such public
19   records.” Id. (citing Lee, 250 F.3d at 689).
20         “Even if a document is not attached to a complaint, it may be incorporated by
21   reference into a complaint if the plaintiff refers extensively to the document or the
22   document forms the basis of the plaintiff’s claim.” United States v. Ritchie, 342 F.3d 903,
23   908 (9th Cir. 2003) (citing Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980
24   (9th Cir. 2002); Branch v. Tunnell, 14 F.3d 449, 453–54 (9th Cir. 1994), overruled on other
25   grounds by Galbraith v. Cnty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002); Venture
26   Assoc. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431(7th Cir. 1993)). “‘[T]he mere
27   mention of the existence of a document is insufficient to incorporate the contents of a
28   document’ under Ritchie.” Khoja, 899 F.3d at 1002 (quoting Coto Settlement v. Eisenberg,

                                                    4
                                                                                  21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.84 Page 5 of 20



 1   593 F.3d 1031, 1038 (9th Cir. 2010)). Nonetheless, a document may still form the basis of
 2   the plaintiff’s claim where “the claim necessarily depended on the[ document].” Id. (citing
 3   Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005)). “However, if the document merely
 4   creates a defense to the well-pled allegations in the complaint, then that document did not
 5   necessarily form the basis of the complaint.” Id. When a document is incorporated by
 6   reference, “the district court may treat such a document as part of the complaint, and thus
 7   may assume that its contents are true for purposes of a motion to dismiss under Rule
 8   12(b)(6).” Ritchie, 342 F.3d at 908; see also Marder v. Lopez, 450 F.3d 445, 448 (9th Cir.
 9   2006) (“The court may treat . . . a document [incorporated by reference] as ‘part of the
10   complaint, and thus may assume that its contents are true for purposes of a motion to
11   dismiss under Rule 12(b)(6).’”) (citing Ritchie, 342 F.3d at 908). Nonetheless, “it is
12   improper to assume the truth of an incorporated document if such assumptions only serve
13   to dispute facts stated in a well-pleaded complaint.” Khoja, 899 F.3d at 1003.
14         Courts have a duty to construe a pro se litigant’s pleadings liberally. See Karim-
15   Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). The district court should
16   grant leave to amend if it appears “at all possible that the plaintiff can correct the defect,”
17   unless the court determines that “the pleading could not possibly be cured by the allegation
18   of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130–31 (9th Cir. 2000) (en banc) (citing
19   Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995); Balistreri v. Pacifica Police Dep’t,
20   901 F.2d 696, 701 (9th Cir. 1990)).
21   II.   Plaintiff’s Factual Allegations
22         Plaintiff alleges that he is a student in the San Diego Community College District
23   (“SDCCD”). Compl. ¶ 1. Plaintiff claims that on “March 16, 2020 library access was
24   stopped by the college because of the threat of spread of the COVID virus, in order to keep
25   students separated.” Id. ¶ 4. He claims that “[a]ll students were informed that they had a
26   duty to continue the class only ‘online’ but were denied access to computers for this
27   purpose although the college had the financial and physical ability to loan computers to
28   students.” Id. ¶ 5. Plaintiff alleges he had a laptop computer, but it had “no internet access

                                                    5
                                                                                 21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.85 Page 6 of 20



 1   built-in and [he] had to go to a ‘wifi’ location to reach course material and watch lectures
 2   and to take tests[.]” Id. ¶ 6. Plaintiff alleges that because of his indigency, he could not
 3   afford to pay for wifi service. Id. ¶ 8. Plaintiff claims he would “go to those establishments
 4   [with wifi] and sit outside on the concrete with his laptop until restaurant management or
 5   security or police told him to get out, or the establishment wifi signal randomly stopped.”
 6   Id. ¶ 7. This situation made him “violate state COVID ‘stay at home’ orders from Governor
 7   Newsom[.]” Id.
 8         Further, Plaintiff is “a disabled Army veteran with injuries resulting from explosions
 9   near his head while on active duty.” Id. ¶ 36. Plaintiff claims that his “eye disability . . .
10   prevented him from seeing computer screen images clearly, and . . . made screen navigation
11   so slow because he kept getting lost because of his eye injuries that he needed 5 hours on
12   computer to do the homework that healthy students could do in 1 hour.” Id. ¶ 10. Due to
13   these circumstances, Plaintiff “was given F grades from missing material in the next few
14   weeks.” Id. ¶ 11. Plaintiff sought and received an accommodation from the SDCCD
15   disability office; however, plaintiff claims this was “only ‘token’ to give an impression that
16   something was being done.” Id. ¶ 12. The college granted Plaintiff “2 ½ more hours to do
17   tests for each hour others get[.]” Id. Plaintiff’s professor granted Plaintiff an opportunity
18   to make up the work Plaintiff was not able to complete before the accommodation;
19   however, “he gave [Plaintiff] 5 days to make up 8 tests and lab reports that he gave the
20   healthy students two weeks to finish.” Id. ¶ 13. Plaintiff claims “the teacher’s offer was
21   fake or ‘pretextual’, because he knew petitioner had no physical ability to make-up that
22   work in 5 days with [Plaintiff]’s medical problems and without buying the latest computer
23   technology.” Id. ¶ 15. Plaintiff claims that, for these reasons, he “was forced to drop the
24   class by the May 8 deadline to avoid a grade, although he had a clear ‘A’ average in his
25   tests and labs before the crisis started.” Id. ¶ 16.
26         In addition, Plaintiff takes issue with Defendants’ rule that “bars students from in-
27   person instruction hereafter if the student cannot show proof of COVID vaccination even
28   if the unvaccinated student wears a mask.” Id. ¶ 132. He claims that this “rule allows only

                                                    6
                                                                                21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.86 Page 7 of 20



 1   students who are otherwise healthy . . . [and] bars students with medical conditions that
 2   caution against a vaccine[.]” Id. ¶ 134 (emphasis in original). Plaintiff is a disabled veteran
 3   with medical issues who, as a result, allegedly is barred from attending classes. Id. ¶¶ 135,
 4   137. Plaintiff further claims that the decision whether to get the vaccine is protected First
 5   Amendment expression, see id. ¶ 136, and that the policy is counter to AB-86, which “bars
 6   any school from denying in-person instruction to students who fail to provide proof of
 7   vaccination,” id. ¶ 140.
 8          Plaintiff asserts eight claims: (1) declaratory judgment, injunction, and damages; (2)
 9   breach of the implied covenant of good faith and fair dealing; (3) intentional infliction of
10   emotional distress; (4) negligent infliction of emotional distress; (5) declaratory judgment,
11   injunction, and damages; (6) declaratory judgment, injunction, and damages; (7)
12   declaratory judgment, injunction, and damages; and (8) damages. See generally Compl.
13   Plaintiff brings his claims against SDCCD; Miramar College biology professor Henry Cen,
14   Department Chair Andrew Lowe, Dean of Science Linda Woods, Dean of Students Cheryl
15   Barnard, President Marsha Gable, and Chancellors Constance Carroll and Carlos O. Turner
16   Cortez; Mesa College President Pamela Luster; City College professor Burak Cebecioglu;
17   SDCCD Trustees Craig Milgrim, Mary Graham, Geysil Arroyo, Maria Nieto Senour, and
18   Bernie Rhinerson; and Wesley Lundberg. See Compl. at 1; id. ¶¶ 6, 13, 66, 79, 89, 115,
19   130.
20   III.   Analysis
21          A.    Federal Claims
22                1.     Eleventh Amendment Immunity
23          As an initial matter, “the Eleventh Amendment bars suits against a state brought by
24   its own citizens, whether the relief sought is money damages or an injunction.” Seater v.
25   Cal. State Univ., Fullerton, 48 F.3d 1228 (9th Cir. 1995) (citing Atascadero State Hosp. v.
26   Scanlon, 473 U.S. 234, 241 (1985); Shaw v. Cal. Dep’t of Alcoholic Beverage Control, 788
27   F.2d 600, 603 (9th Cir. 1986)). “Moreover, agencies of the state, such as California state
28   colleges and universities, are similarly immune from private damage actions or suits for

                                                    7
                                                                                 21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.87 Page 8 of 20



 1   injunctive relief brought in federal court pursuant to 42 U.S.C. § 1983.” Id. (citing Mitchell
 2   v. L.A. Cmty. Coll. Dist., 861 F.2d 198, 201 (9th Cir. 1988)). The Ninth Circuit explicitly
 3   has held that Eleventh Amendment immunity applies to California community college
 4   school districts. Cerrato v. S.F. Cmty. Coll. Dist., 26 F.3d 968, 972 (9th Cir. 1994) (holding
 5   community college districts are entitled to Eleventh Amendment immunity as dependent
 6   instrumentalities of the state of California) (citing Pennhurst State Sch. & Hosp. v.
 7   Halderman, 465 U.S. 89 (1984)); Belanger v. Madera Unified Sch. Dist., 963 F.2d 248,
 8   254 (9th Cir. 1992) (holding school districts in California are considered agents of the state
 9   to which Eleventh Amendment immunity extends).
10         Further, a state official sued in his or her official capacity for damages is not a
11   “person” for the purposes of 42 U.S.C. § 1983. Arizonans for Official English v. Arizona,
12   520 U.S. 43, 69 n.24 (1997); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989);
13   Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir. 1997). The Supreme
14   Court has determined that official-capacity suits filed against state officials are merely an
15   alternative way of pleading an action against the entity of which the defendant is an officer.
16   Hafer v. Melo, 502 U.S. 21, 27 (1991); Kentucky v. Graham, 473 U.S. 159, 165 (1985).
17   Thus, a defendant sued in his or her official capacity possesses the same sovereign
18   immunity as that governmental entity, and the Eleventh Amendment prohibits damages
19   actions against him or her. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 n.10
20   (1989).
21         Here, Plaintiff sues SDCCD, as well as SDCCD faculty and administrators and
22   members of the SDCCD board of trustees in their official capacities. Section 1983 does
23   not express the requisite unequivocal intent to abrogate states’ Eleventh Amendment
24   immunity from suit, Quern v. Jordan, 440 U.S. 332, 342 (1979), and California has not
25   waived its Eleventh Amendment immunity as to such claims. However, “[Ninth Circuit]
26   precedent is clear that the State waived its Eleventh Amendment immunity under Section
27   504 of the Rehabilitation Act by accepting federal funds.” Phiffer v. Columbia River Corr.
28   Inst., 384 F.3d 791, 793 (9th Cir. 2004) (citations omitted). Accordingly, SDCCD is

                                                   8
                                                                                21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.88 Page 9 of 20



 1   immune from suit as to all of Plaintiff’s federal claims save the first; thus, to the extent
 2   Plaintiff seeks to assert those claims against SDCCD directly, they are frivolous and must
 3   be dismissed. Seater, 48 F.3d 1228 (citing Atascadero State Hospital, 473 U.S. at 241;
 4   Mitchell, 861 F.2d at 201; Shaw, 788 F.2d at 603–04; Neitzke v. Williams, 490 U.S. 319,
 5   325 (1989)). Further, the SDCCD faculty, administrators, and board members Plaintiff
 6   seeks to sue in their official capacities are immune to the extent Plaintiff seeks damages
 7   from them.
 8                2.     Claims 1, 5, 6, 7, & 8: Remedies Versus Claims
 9         Moreover, all Plaintiff’s federal claims are for declaratory judgment, injunctions,
10   damages, or a combination thereof. See Compl. at 2, 28, 34, 42, 47. However, declaratory
11   relief, injunctive relief, and damages are remedies rather than standalone claims. See
12   Kimball v. Flagstar Bank F.S.B., 881 F. Supp. 2d 1209, 1219–20 (S.D. Cal. 2012)
13   (dismissing with prejudice claim for declaratory relief because “[d]eclaratory relief is not
14   an independent cause of action, but instead a form of equitable relief”) (citation omitted);
15   Jones v. ABN AMRO Mortg. Grp., Inc., 551 F. Supp. 2d 400, 406 (E.D. Pa. 2008)
16   (similar), aff’d, 606 F.3d 119 (3d Cir. 2010); Mehta v. Wells Fargo Bank, N.A., 737 F.
17   Supp. 2d 1185, 1205 (S.D. Cal. 2010) (“Injunctive relief, like damages, is
18   a remedy requested by the parties, not a separate cause of action.’” (quoting Cox Commc’n
19   PCS, L.P. v. City of San Marcos, 204 F. Supp. 2d 1272, 1283 (S.D. Cal. 2002)). This alone
20   merits dismissal of Plaintiff’s first, fifth, sixth, seventh, and eighth claims.
21                3.     Claim 1: Declaratory Judgment and Injunction
22         As noted supra in Section III.A.2, Plaintiff’s first claim is subject to dismissal as
23   asserting forms of relief rather than causes of action. Even construing Plaintiff’s first claim
24   liberally, however, as attempting to bring a claim alleging that Defendants violated section
25   504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794) and 34 C.F.R. part 104, see Compl.
26   ¶ 26, Plaintiff’s claim fails. Essentially, Plaintiff claims that he was discriminated against
27   by Professor Cen when Professor Cen required Plaintiff to complete eight exams and lab
28   work within five days, and that the remaining Defendants are liable “because they did not

                                                    9
                                                                                   21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.89 Page 10 of 20



 1   stop it.” Id. ¶ 27. He also argues that all Defendants discriminated against him when they
 2   refused to award him an “incomplete” grade in April 2020, refused to provide him with a
 3   laptop computer and wifi to complete the schoolwork they assigned, and offered him a
 4   “take it or leave it” choice of completing his coursework online only without providing
 5   him extra time to complete the work. Id. ¶¶ 28–30.
 6         However, Plaintiff fails to plead basic elements of his claims. First, to the extent
 7   Plaintiff premises his claim on the failure to provide him a laptop and wifi, his claim seems
 8   to be based on indigency. See id. ¶ 8. However, 34 C.F.R. § 104.4(a) provides that “[n]o
 9   qualified handicapped person shall, on the basis of handicap, be excluded from
10   participation in, be denied the benefits of, or otherwise be subjected to discrimination under
11   any program or activity which receives Federal financial assistance.” Under 34 C.F.R.
12   § 104.3(j)(1), “[h]andicapped persons means any person who (i) has a physical or mental
13   impairment which substantially limits one or more major life activities, (ii) has a record of
14   such an impairment, or (iii) is regarded as having such an impairment.” Plaintiff’s poverty
15   or indigence does not make him a “qualified handicapped person” under this regulation.
16   Even were indigence a handicap, however, Plaintiff also fails to allege that any Defendant
17   discriminated against him on the basis of his indigence.
18         “A plaintiff bringing suit under § 504 must show (1) he is an individual with a
19   disability; (2) he is otherwise qualified to receive the benefit; (3) he was denied the benefits
20   of the program solely by reason of his disability; and (4) the program receives federal
21   financial assistance.” Duvall v. Cty. of Kitsap, 260 F.3d 1124, 1135 (9th Cir. 2001), as
22   amended on denial of reh’g (Oct. 11, 2001) (citation omitted). Although Plaintiff alleges
23   that he is disabled under the Rehabilitation Act or a handicapped person under 34 C.F.R.
24   part 104 on account of his eye problems, Compl. ¶ 10, he fails to allege, much less allege
25   facts that plausibly support, that he was denied benefits “solely by reason of his disability”
26   or “on the basis of [his] handicap.” See, e.g., M.K. ex rel. Mrs. K. v. Sergi, 554 F. Supp.
27   2d 201, 230 (D. Conn. 2008) (finding Rehabilitation Act claim not viable because
28   “plaintiffs are attempting to invoke the anti-discrimination provisions of the ADA and the

                                                    10
                                                                                  21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.90 Page 11 of 20



 1   Rehabilitation Act to challenge the adequacy of the services provided by the Putnam
 2   defendants, not illegal disability discrimination”). Plaintiff does not claim that Professor
 3   Cen set a supposedly impossible accommodation or that Defendants refused to award him
 4   an “incomplete” grade because of his eye disability. Rather, Plaintiff later claims that he
 5   was denied these accommodations because of his First Amendment-protected speech. See
 6   Compl. ¶ 126. Accordingly, Plaintiff has not alleged adequately his first claim.
 7                2.     Claim 5: Declaratory Judgment, Injunction, and Damages
 8         As noted supra in Section III.A.2, Plaintiff’s fifth claim is subject to dismissal as
 9   asserting forms of relief rather than causes of action; however, construing the claim
10   liberally as one claiming that “the SDCCD rules for review of grade up-grades” is
11   unconstitutionally vague, see Compl. ¶¶ 96–103, 107, the claim nonetheless fails on the
12   merits.
13         Plaintiff claims that he received a poor grade in an organic chemistry class from
14   SDCCD in or around 2011 and that he petitioned in the spring of 2020 to replace that grade
15   with an “A” he received from another institution in a comparable class. Id. ¶ 51. He alleges
16   that he submitted the transcript from the other institution to SDCCD at Mesa College, but
17   that Defendants refused to process his upgrade request because Plaintiff did not submit
18   transcripts for all courses he had taken at all institutions he had previously attended. Id.
19   Plaintiff claims the rule does not require transcripts from the other institutions, but rather
20   only proof that a student took one equivalent course and acquired a different grade. Id.
21   ¶ 52. Elsewhere, however, Plaintiff instead claims that the rule “affirmatively requires
22   students to give up their 1st Amendment privacy rights over their college transcripts in
23   other places as a condition to review of their submissions,” id. ¶ 103 (emphasis in original),
24   and “mandates that the student give up his privacy and hand over to SDCCD whatever the
25   college demands,” id. ¶ 104 (emphasis in original). Plaintiff also insists that “the words of
26   the SDCCD upgrade college regulation is actually kept secret to prevent students from
27   having ‘fair warning’ on what an upgrade petition should look like or say.” Id. ¶ 101.
28   ///

                                                   11
                                                                                21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.91 Page 12 of 20



 1         In light of these contradictory allegations, the Court is unable to find that Plaintiff
 2   plausibly has alleged that the rule in question is unconstitutionally vague. See Anderson v.
 3   Virga, No. 215CV1148KJMEFBP, 2017 WL 1179142, at *3 (E.D. Cal. Mar. 29, 2017)
 4   (noting that “Plaintiff’s factual allegations must be taken as true in evaluating his complaint
 5   under Rule 12(b)(6), but where the allegations contradict each other, very little can be
 6   inferred factually to supply the essential elements of his claim,” and finding that, “[w]hen
 7   the contradictory allegations are set aside,” Plaintiff failed to state a claim), report and
 8   recommendation adopted, No. 215CV1148KJMEFBP, 2017 WL 2546496 (E.D. Cal. June
 9   13, 2017). Not only does Plaintiff admit that he actually does not know the exact terms of
10   the rule in question, he then claims that the rule has two opposing requirements (no
11   transcripts from other institutions required versus transcripts from other institutions
12   required as a condition to review). These inconsistent allegations make it impossible for
13   the Court to find that Plaintiff plausibly has alleged an unconstitutionally vague policy.
14   See Slack v. Woodbury, No. C19-159-RSM, 2019 WL 1957935, at *1 (W.D. Wash. May
15   2, 2019) (finding contradictory complaint “fails to afford defendants sufficient notice of
16   the nature of plaintiff’s claims to allow them to properly respond”) (citation omitted);
17   Chand v. Experian Info. Sols., Inc., No. 16-CV-6311-YGR, 2017 WL 1046971, at *2 (N.D.
18   Cal. Mar. 20, 2017) (in ruling on motion for sanctions, finding complaint containing
19   “contradictory and false allegations” frivolous).
20         Further, Plaintiff’s inability to supply the text of the rule makes it impossible for the
21   Court to assess, at this time or in the future, whether the rule is vague. “Vagueness
22   challenges made under the Due Process Clause ‘rest on the lack of notice.’ A statute or
23   regulation is unconstitutionally vague ‘if it fails to give adequate notice to people of
24   ordinary intelligence concerning the conduct it proscribes, or if it invites arbitrary and
25   discriminatory enforcement.’” Lopez v. Ayers, No. C 08-05341 JW (PR), 2010 WL
26   1526476, at *7 (N.D. Cal. Apr. 14, 2010) (citing Maynard v. Cartwright, 486 U.S. 356,
27   361 (1988); United States v. Doremus, 888 F.2d 630, 634 (9th Cir. 1989)). “In a vagueness
28   challenge, the federal court must look to the plain language of the statute, as well as

                                                   12
                                                                                 21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.92 Page 13 of 20



 1   construe the statute as it has been interpreted by the state courts.” Id. (citing Nunez v. City
 2   of San Diego, 114 F.3d 935, 941–42 (9th Cir. 1997)). Here, without being able to refer to
 3   and parse the language of the rule in question, the Court is incapable of determining
 4   whether it is, in fact, vague.
 5         For the foregoing reasons, the Court finds Plaintiff has not alleged a plausible claim
 6   for unconstitutional vagueness of the SDCCD rule.
 7                3.     Claim 6: Declaratory Judgment, Injunction, and Damages
 8         As noted supra in Section III.A.2, Plaintiff’s sixth claim is subject to dismissal as
 9   asserting forms of relief rather than causes of action; but, construing the claim liberally as
10   one for First Amendment retaliation, see Compl. ¶ 120, it is nonetheless deficient.
11         “Title 42 U.S.C. § 1983 ‘authorizes a remedy against state actors for constitutional
12   violations.’” Seater, 48 F.3d 1228 (citing Cerrato v. S.F. Cmty. Coll. Dist., 26 F.3d 968,
13   971 n.5 (9th Cir. 1994)). “To state a First Amendment retaliation claim, a plaintiff must
14   plausibly allege ‘that (1) he was engaged in a constitutionally protected activity, (2) the
15   defendant’s actions would chill a person of ordinary firmness from continuing to engage
16   in the protected activity and (3) the protected activity was a substantial or motivating factor
17   in the defendant’s conduct.’” Capp v. Cty. of San Diego, 940 F.3d 1046, 1053 (9th Cir.
18   2019) (quoting O’Brien v. Welty, 818 F.3d 920, 932 (9th Cir. 2016)).
19         Plaintiff appears to assert this claim against Miramar College’s Cen, Lowe, Woods,
20   Barnard, and Gable; Chancellors Carroll and Cortez; Mesa College President Luster; and
21   SDCCD. See Compl. ¶ 130. For the reasons provided supra at Section III.A.1, however,
22   SDCCD is immune, as are the individuals to the extent sued for damages in their official
23   capacities. Accordingly, the claim can only survive to the extent it seeks injunctive and
24   declaratory relief against the individually identified Defendants and damages against them
25   in their personal capacities.
26         As relevant to this claim, Plaintiff alleges that Defendants “attempt[ed] to hijack and
27   amend a statute called the California Promise Grant.” Compl. ¶ 109. Plaintiff asserts that
28   Defendants list the California Promise Grant online as one of the types of financial aid

                                                   13
                                                                                 21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.93 Page 14 of 20



 1   offered by SDCCD, but that “they denied access to that Grant by refusing to provide a link
 2   to the Board of Governor’s program.” Id. ¶ 110. Plaintiff further claims that Defendants
 3   “st[ole] the name of the Board of Governor’s program” and created a program called the
 4   San Diego Promise Grant that has “onerous student duties that the Legislature of California
 5   was never told about and did not approve.” Id. ¶ 111. Plaintiff claims that, in early 2021,
 6   he became aware of “this campaign” when he could not find the waiver form for the
 7   “original” program, and that, although disability office personnel gave him the form in
 8   April 2021 and he completed it and mailed it to the college, the Defendants, “in the
 9   continuing campaign . . . to punish [Plaintiff], . . . refused to process his BOG waiver.” Id.
10   ¶¶ 114–15. Plaintiff claims he then was forced to drop one of his spring 2021 classes
11   because he could not afford it, but that he was billed for the tuition anyway and a “hold”
12   was placed to prevent him from taking any classes in retaliation for Plaintiff’s prior
13   complaints “and for ‘blowing the whistle’ on their PROMISE fraud.” Id. ¶ 116. Plaintiff
14   claims to have sought help from many SDCCD personnel to get his waiver form processed
15   so the hold could be removed, but that “[a]ll of them refused to process the old form for
16   [Plaintiff] . . . because they are all under actual or implied orders from the SDCCD
17   TRUSTEES and CHANCELLORS to keep the hold in place to retaliate against [Plaintiff]
18   and make 100% certain he will not register for any class again at SDCCD.” Id. ¶ 118.
19         Plaintiff claims that his protected activity consists of his complaints about: 2011
20   harassment by Mesa College for complaining about a teacher’s conduct, id. ¶¶ 125, 62; the
21   veteran’s lounge throwing away his lunches in the fall of 2019, id. ¶¶ 125, 59–63, 66;
22   Professor Cen’s and SDCCD’s refusal to provide him with accommodations, made to the
23   Department of Education in May 2020, id. ¶¶ 125, 17; Mesa College and its president,
24   Luster, refusing to process his spring 2020 grade upgrade request, id. ¶¶ 125, 51; SDCCD
25   allegedly hiding the California Promise Grant forms to steer students to its own grant
26   program, id. ¶ 125; and SDCCD refusing to remove the hold placed against him, id. It does
27   not appear, however, based on the allegations in the Complaint, that Plaintiff ever made
28   any sort of complaint, informal or otherwise, to anyone about the grade upgrade request,

                                                   14
                                                                                21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.94 Page 15 of 20



 1   the grant program, or the hold on his record. See generally Compl. As to the grant program
 2   and the hold, Plaintiff indicates he requested assistance, see id. ¶¶ 114, 117, but not that he
 3   complained about these issues.
 4         As to the allegedly retaliatory acts, Plaintiff claims these consisted of throwing away
 5   his food, barring him from making prints in the veteran’s lounge at Mesa College, refusing
 6   his accommodation requests at Miramar College, refusing to process his tuition waiver,
 7   and placing and refusing to remove a fake hold on his SDCCD account. Id. ¶ 126.
 8   However, the only Defendants Plaintiff alleges engaged in this retaliation, in the form of
 9   refusing the accommodation requests, are Cen, Lowe, Woods, Barnard, Gable, and Carroll.
10   See id. ¶¶ 6, 13. Because Plaintiff fails to allege any retaliatory activity by Luster or Cortez,
11   the claim must fail as to them. As to the remaining Defendants, Plaintiff has failed to allege
12   facts that, taken as true, would establish that a person of ordinary firmness would be
13   deterred from engaging in the alleged constitutionally protected conduct because of their
14   refusal to provide him with a laptop and wifi and/or more extra time to complete lab work
15   and exams, or would show that Plaintiff’s exercise of his free speech rights was the “but
16   for” cause of these actions. Accordingly, Plaintiff fails to state a plausible retaliation claim
17   as to any Defendant.
18                4.     Claim 7: Declaratory Judgment and Injunction; Claim 8: Damages
19         As noted supra in Section III.A.2, Plaintiff’s seventh and eighth claims are subject
20   to dismissal as asserting forms of relief rather than causes of action. Nonetheless,
21   construing the claims liberally as attempting to bring a cause of action alleging that
22   Defendants’ Covid-19 policy violates various rights protected by the U.S. Constitution, see
23   Compl. ¶¶ 131–58, the Court finds that Plaintiff fails to state a claim.
24         The crux of Plaintiff’s claims is that the Covid-19 policy absolutely bars Plaintiff
25   and others from attending classes in-person at SDCCD campuses absent proof of
26   vaccination. Id. ¶¶ 134, 137. However, this fundamental premise is false. Given that
27   Plaintiff submits as an exhibit to his Complaint a screenshot of an announcement on
28   SDCCD’s website declaring “Planning for a Safe Return to Campus,” see Compl. Ex. A,

                                                    15
                                                                                   21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.95 Page 16 of 20



 1   and that the existence and terms of such a policy form the basis of Plaintiff’s claims, see
 2   id. ¶¶ 131–47, the Court considers the policy to be incorporated by reference. The San
 3   Diego Community College District COVID-19 Vaccination Policy (the “Policy”) clearly
 4   provides, however, that students who “cannot take the COVID-19 vaccination due to
 5   medical or religious reasons” “may request an exemption from the COVID-19 vaccination
 6   requirement for medical or religious reasons.” See Policy at COVID-19 Vaccination
 7   Requirements, available at https://www.sdccd.edu/students/covid19/. Because the Policy
 8   does have exemptions potentially applicable to Plaintiff, Plaintiff fails to state a claim on
 9   the basis that he is necessarily harmed because he will not provide proof of vaccination.
10          Plaintiff’s claim also seems to rely on the fact that the Policy is illegal and conflicts
11   with state law, namely AB-86. Compl. ¶¶ 139–41. Again, however, this is untrue. Once
12   more, Plaintiff quotes from AB-86 and provides a citation to the bill, so the Court considers
13   AB-86 incorporated by reference into the Complaint. By its plain language, AB-86, which
14   added Article 8 to Chapter 1 of Part 19 of Division 1 of Title 1 of the California Education
15   Code (titled “COVID-19 Reporting and Public Health Requirements”) applies to public
16   and private schools “maintaining kindergarten or any of grades 1 to 12, inclusive.” See
17   Cal. Educ. Code § 32090(a)(1). Thus, on its face, AB-86 does not apply to postsecondary
18   institutions like SDCCD. See, e.g., Karasek v. Regents of the Univ. of Cal., No. 15-CV-
19   03717-WHO, 2015 WL 8527338, at *18–19 (N.D. Cal. Dec. 11, 2015) (rejecting argument
20   that provision applied to postsecondary institution when definition of included institutions
21   included “public or private preschool[s], elementary, or secondary school[s] or
22   institution[s]”).   While Plaintiff cites to Brown v. Li for the proposition that “laws
23   protecting students in elementary schools apply to state colleges as well,” Compl. ¶ 143
24   (citing 308 F.3d 939, 949 (9th Cir. 2002), Brown is inapposite. Here, Plaintiff raises a
25   straightforward issue of statutory construction, while Brown dealt with an issue of first
26   impression concerning First Amendment jurisprudence. Even assuming AB-86 applied to
27   SDCCD, the fact that “section [32092] shall not be construed as inferring that vaccination
28   of school staff or pupils is a prerequisite for providing in-person instruction” is not a bar to

                                                    16
                                                                                  21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.96 Page 17 of 20



 1   the implementation of such prerequisites, despite Plaintiff’s allegations to the contrary.
 2   Cal. Educ. Code § 32092(d); see Compl. ¶ 140. Thus, to the extent Plaintiff contends that
 3   the Policy is illegal due to its alleged conflict with AB-86, Plaintiff’s claim lacks merit.
 4   Accordingly, the Court finds that Plaintiff fails to state plausible claims for declaratory and
 5   injunctive relief and damages on multiple grounds.
 6         B.     State Law Claims
 7         “In any civil action of which the district courts have original jurisdiction, the district
 8   courts shall have supplemental jurisdiction over all other claims that are so related to
 9   claims in the action within such original jurisdiction that they form part of the same case
10   or controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).
11   However, “once judicial power exists under § 1367(a), retention of supplemental
12   jurisdiction over state law claims under 1367(c) is discretionary.” Acri v. Varian Assoc.,
13   Inc., 114 F.3d 999, 1000 (9th Cir. 1997).
14         Plaintiff also seeks to bring various California state law claims against
15   Defendants. See generally Compl. Because Plaintiff has failed to allege a violation of
16   federal law, however, the Court exercises its discretion to dismiss his pendent state law
17   claims without prejudice. 28 U.S.C. § 1367(c)(3) (“The district court may decline to
18   exercise supplemental jurisdiction over a claim under subsection (a) if . . . [it] has
19   dismissed all claims over which it has original jurisdiction.”); United Mine Workers of Am.
20   v. Gibbs, 383 U.S. 715, 726 (1966) (“[I]f the federal claims are dismissed before trial, . . .
21   the state claims should be dismissed as well.”); Acri, 114 F.3d at 1000.
22         C.     Leave to Amend
23         For the above-mentioned reasons, the Court finds Plaintiff’s Complaint fails to state
24   any claim upon which relief can be granted and that the Complaint must be dismissed sua
25   sponte and in its entirety pursuant to 28 U.S.C. § 1915A(b)(1). Because Plaintiff is
26   proceeding pro se, the Court, having now provided him with “notice of the deficiencies in
27   his complaint,” will also grant him an opportunity to fix them. See Akhtar v. Mesa, 698
28   ///

                                                   17
                                                                                  21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.97 Page 18 of 20



 1   F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir.
 2   1992)).
 3                  MOTION FOR TEMPORARY RESTRAINING ORDER
 4         Federal Rule of Civil Procedure 65(b) governs the issuance of a temporary
 5   restraining order (“TRO”). The standard for a TRO is identical to the standard for a
 6   preliminary injunction. Frontline Med. Assocs., Inc. v. Coventry Healthcare Worker’s
 7   Comp., Inc., 620 F. Supp. 2d 1109, 1110 (C.D. Cal. 2009). A plaintiff seeking preliminary
 8   relief must establish “[1] that he is likely to succeed on the merits, [2] that he is likely to
 9   suffer irreparable harm in the absence of preliminary relief, [3] that the balance of equities
10   tips in his favor, and [4] that an injunction is in the public interest.” Winter v. Nat. Res.
11   Def. Council, Inc., 555 U.S. 7, 20 (2008). Injunctive relief is “an extraordinary remedy
12   that may only be awarded upon a clear showing that the plaintiff is entitled to such relief”
13   and is “never awarded as a matter of right.” Id. at 22, 24. “Because it is a threshold inquiry,
14   when a plaintiff has failed to show the likelihood of success on the merits, [the court] need
15   not consider the remaining three [Winter elements].” Garcia v. Google, Inc., 786 F.3d 733,
16   740 (9th Cir. 2015) (en banc) (citing Ass’n des Eleveurs de Canards et d’Oies du Quebec
17   v. Harris, 729 F.3d 937, 944 (9th Cir. 2013) (internal quotation marks omitted).
18         When a plaintiff has not provided notice of his application to the defendant, Federal
19   Rule of Civil Procedure 65(b)(1) imposes specific requirements prior to the issuance of a
20   TRO. Namely:
21                The court may issue a temporary restraining order without
                  written or oral notice to the adverse party or its attorney only if:
22
                  (A) specific facts in an affidavit or a verified complaint clearly
23                show that immediate and irreparable injury, loss, or damage will
                  result to the movant before the adverse party can be heard in
24
                  opposition; and (B) the movant’s attorney certifies in writing any
25                efforts made to give notice and the reasons why it should not be
                  required.
26
27   Fed. R. Civ. P. 65(b)(1). “The stringent restrictions imposed . . . by Rule 65[ ] on the
28   availability of ex parte temporary restraining orders reflect the fact that our entire

                                                   18
                                                                                 21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.98 Page 19 of 20



 1   jurisprudence runs counter to the notion of court action taken before reasonable notice and
 2   an opportunity to be heard has been granted both sides of a dispute.” Granny Goose Foods,
 3   Inc. v. Bhd. of Teamsters, 415 U.S. 423, 438–39 (1974) (footnote omitted).
 4           Accordingly, “courts have recognized very few circumstances justifying the
 5   issuance of an ex parte TRO.” Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1131
 6   (9th Cir. 2006). “For example, an ex parte TRO may be appropriate ‘where notice to the
 7   adverse party is impossible either because the identity of the adverse party is unknown or
 8   because a known party cannot be located in time for a hearing.’” Id. (quoting Am. Can Co.
 9   v. Mansukhani, 742 F.2d 314, 322 (7th Cir. 1984)). Alternatively, “[i]n cases where notice
10   could have been given to the adverse party, courts have recognized a very narrow band of
11   cases in which ex parte orders are proper because notice to the defendant would render
12   fruitless the further prosecution of the action.’” Id. (quoting Am. Can Co., 742 F.3d at
13   322).
14           Here, because Plaintiff’s Complaint has not survived screening, Plaintiff has failed
15   to establish a likelihood of success on the merits. Keavney v. O’Brien, No. 3:20CV1443-
16   MMA-MSB, 2020 WL 7318120, at *5 (S.D. Cal. Dec. 11, 2020) (“[B]ecause the Court
17   found that Plaintiff’s Complaint failed to state a claim upon which Section 1983 relief may
18   be granted, he has failed to demonstrate for purposes of preliminary injunctive relief a
19   likelihood of success on the merits.”) (citing Thomas v. Chu, No. 3:20-cv-00245-GPC-
20   BGS, 2020 WL 5408944, at *10 (S.D. Cal. Sept. 9, 2020)). Nor does it appear that Plaintiff
21   has complied with the stringent notice requirements of Federal Rule of Civil Procedure
22   65(b)(1) for issuance of an ex parte TRO. Accordingly, the Court DENIES WITHOUT
23   PREJUDICE Plaintiff’s TRO Motion.
24                                         CONCLUSION
25           In light of the foregoing, the Court GRANTS Plaintiff’s IFP Motion (ECF No. 2),
26   DISMISSES Plaintiff’s Complaint in its entirety pursuant to 28 U.S.C. § 1915(e)(2)
27   WITH LEAVE TO AMEND (ECF No. 1), and DENIES WITHOUT PREJUDICE
28   Plaintiff’s TRO Motion (ECF No. 3). The Court grants Plaintiff forty-five (45) days from

                                                  19
                                                                               21-CV-1453 JLS (DEB)
     Case 3:21-cv-01453-JLS-DEB Document 4 Filed 08/23/21 PageID.99 Page 20 of 20



 1   the date on which this Order is electronically docketed in which to file an amended
 2   complaint curing the deficiencies of pleading noted herein. Should Plaintiff fail to file an
 3   amended complaint in accordance with this Order, the Court will enter a final order
 4   dismissing this civil action without prejudice based on Plaintiff’s failure to prosecute in
 5   compliance with a court order requiring amendment. See Lira v. Herrera, 427 F.3d 1164,
 6   1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of the opportunity to fix his
 7   complaint, a district court may convert the dismissal of the complaint into dismissal of the
 8   entire action.”).
 9         IT IS SO ORDERED.
10   Dated: August 23, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  20
                                                                               21-CV-1453 JLS (DEB)
